Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 1 of 117 PageID 650




               EXHIBIT A
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 2 of 117 PageID 651
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 3 of 117 PageID 652
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 4 of 117 PageID 653
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 5 of 117 PageID 654
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 6 of 117 PageID 655
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 7 of 117 PageID 656
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 8 of 117 PageID 657
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 9 of 117 PageID 658
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 10 of 117 PageID 659
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 11 of 117 PageID 660
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 12 of 117 PageID 661
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 13 of 117 PageID 662
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 14 of 117 PageID 663
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 15 of 117 PageID 664
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 16 of 117 PageID 665
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 17 of 117 PageID 666
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 18 of 117 PageID 667
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 19 of 117 PageID 668
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 20 of 117 PageID 669
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 21 of 117 PageID 670
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 22 of 117 PageID 671
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 23 of 117 PageID 672
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 24 of 117 PageID 673
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 25 of 117 PageID 674
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 26 of 117 PageID 675
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 27 of 117 PageID 676
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 28 of 117 PageID 677
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 29 of 117 PageID 678
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 30 of 117 PageID 679
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 31 of 117 PageID 680
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 32 of 117 PageID 681
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 33 of 117 PageID 682
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 34 of 117 PageID 683
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 35 of 117 PageID 684
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 36 of 117 PageID 685
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 37 of 117 PageID 686
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 38 of 117 PageID 687
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 39 of 117 PageID 688
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 40 of 117 PageID 689
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 41 of 117 PageID 690
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 42 of 117 PageID 691
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 43 of 117 PageID 692
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 44 of 117 PageID 693
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 45 of 117 PageID 694
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 46 of 117 PageID 695
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 47 of 117 PageID 696
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 48 of 117 PageID 697
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 49 of 117 PageID 698
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 50 of 117 PageID 699
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 51 of 117 PageID 700
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 52 of 117 PageID 701
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 53 of 117 PageID 702
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 54 of 117 PageID 703
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 55 of 117 PageID 704
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 56 of 117 PageID 705
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 57 of 117 PageID 706
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 58 of 117 PageID 707
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 59 of 117 PageID 708
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 60 of 117 PageID 709
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 61 of 117 PageID 710
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 62 of 117 PageID 711
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 63 of 117 PageID 712
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 64 of 117 PageID 713
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 65 of 117 PageID 714
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 66 of 117 PageID 715
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 67 of 117 PageID 716
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 68 of 117 PageID 717
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 69 of 117 PageID 718
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 70 of 117 PageID 719
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 71 of 117 PageID 720
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 72 of 117 PageID 721
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 73 of 117 PageID 722
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 74 of 117 PageID 723
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 75 of 117 PageID 724
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 76 of 117 PageID 725
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 77 of 117 PageID 726
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 78 of 117 PageID 727
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 79 of 117 PageID 728
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 80 of 117 PageID 729
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 81 of 117 PageID 730
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 82 of 117 PageID 731
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 83 of 117 PageID 732
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 84 of 117 PageID 733
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 85 of 117 PageID 734
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 86 of 117 PageID 735
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 87 of 117 PageID 736
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 88 of 117 PageID 737
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 89 of 117 PageID 738
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 90 of 117 PageID 739
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 91 of 117 PageID 740
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 92 of 117 PageID 741
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 93 of 117 PageID 742
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 94 of 117 PageID 743
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 95 of 117 PageID 744
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 96 of 117 PageID 745
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 97 of 117 PageID 746
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 98 of 117 PageID 747
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 99 of 117 PageID 748
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 100 of 117 PageID 749
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 101 of 117 PageID 750
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 102 of 117 PageID 751
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 103 of 117 PageID 752
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 104 of 117 PageID 753
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 105 of 117 PageID 754
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 106 of 117 PageID 755
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 107 of 117 PageID 756
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 108 of 117 PageID 757
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 109 of 117 PageID 758
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 110 of 117 PageID 759
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 111 of 117 PageID 760
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 112 of 117 PageID 761
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 113 of 117 PageID 762
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 114 of 117 PageID 763
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 115 of 117 PageID 764
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 116 of 117 PageID 765
Case 6:18-cv-01893-JA-DCI Document 23-1 Filed 02/08/19 Page 117 of 117 PageID 766
